UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21803 THE CAMPBELL MULTI-STRATEGY TRUST (Exact name of the registrant as specified in charter) 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices)(Zip code) Stephen C. Roussin Campbell & Company Investment Adviser LLC 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Name and address of agent for service) Registrant’s telephone number including area code: (800) 698-7235 Date of fiscal year end: December 31, 2011 Date of reporting period: December 31, 2011 Item 1. Reports to Shareholders. The Campbell Multi-Strategy Trust Annual Report December 31, 2011 THE CAMPBELL MULTI-STRATEGY TRUST Table of Contents Section A Letter to Our Shareholders I Report of Independent Registered Public Accounting Firm II Financial Statements Condensed Schedule of Investments III Statement of Assets and Liabilities IV Statement of Operations V Statements of Changes in Shareholders’ Capital (Net Assets) VI Financial Highlights VII Notes to Financial Statements VIII Privacy Notice IX Dear Shareholder, As we look forward to 2012, it is important that we take time to reflect on 2011 as it pertains to the alternative investment industry and to Campbell & Company. This year we celebrate our 40th year of continuous operation and we are very proud of the culture, reputation, and relationships we have cultivated over our history. We appreciate the support provided by our clients, business partners and other constituents over the last four decades and look forward to continued shared growth and success. At the end of 2011, we said goodbye to one of our esteemed colleagues, Terri Becks, as she retired from her position of President & CEO. Terri’s contributions to the firm over her 20 year tenure were significant and I am humbled to have been given the opportunity to succeed her. While we are excited to begin the new year, we recognize that 2011 was challenging for the financial services industry and Campbell’s experience was no exception. Extreme volatility in financial markets, global unrest, and dysfunctional governments were just some of the many factors we had to navigate. In just one week last year Campbell experienced both an earthquake and a hurricane, testing our business continuity systems with no interruption. These uncertainties, along with many others, created a difficult trading environment where few were successful. I heard it summarized best on a recent trip to New York where an industry acquaintance remarked that “flat is the new up.”These difficult markets highlight the importance of our continued commitment to research and the need for managers like Campbell to provide diversification in all economic environments. As such, we are committed to our systematic discipline and expansion into new and innovative research and technology. In 2011 financial markets experienced a number of significant events that caused sudden changes in volatility. In the first quarter, political revolutions in Egypt and Libya shocked commodity markets, the earthquake and tsunami in Japan sent equities lower, and the ensuing nuclear crisis exacerbated the increased volatility in the global stock and currency markets. Volatility levels were elevated in the first quarter, measured by the VIX, and rose as much as 50% in the three days following the Japan earthquake. Uncertainty in global markets continued into the second quarter as governments in the U.S. and Europe attempted to stabilize markets by stimulating growth. The European debt crisis reached a new level as the market began to price in imminent issues in the most severely troubled member nation, Greece, and yields on their debt trended upward. Concerns over European sovereign debt continued into the third quarter as markets favored safe haven assets. At the beginning of August, the S&P downgrade of the U.S. triple-A credit rating took center stage and volatility levels doubled as evidenced by the VIX pushing through the crucial level of 40.The fourth quarter, while equally volatile, ended with risk assets closing on a relatively positive note. Volatility in the currency and commodity sectors, and a year-end rally in equity markets, provided little opportunity.Fixed income was the only sector to extend the prevailing trend through the fourth quarter with bond prices continuing to rise. In aggregate, most markets finished the year flat, including many commodities, the dollar against several major currencies, and U.S. equities, with the exception of U.S. bonds prices, which rose significantly. I - 1 Performance of the Campbell Multi-Strategy Trust The Trust finished 2011 near flat with a loss of (0.17%).Strong performance in the Fixed Income sector and Cash Equity trading program offset losses in the Foreign Exchange, Equity Indices, and Commodities sectors. Equity Indices 2011 started with global equities trending higher, fueled by improving U.S. labor market conditions, a “pro-business” move toward the center by President Obama, stronger corporate earnings, and a general rotation from fixed income into stocks.Volatility in the sector soon increased towards the end of the first quarter with the Japanese earthquake shocking global markets and continued throughout the year as mixed economic data, a downgrade of the U.S. triple-A credit rating, and other events combined with continuous central bank intervention to create unstable global equity markets. The constant spikes in volatility in the sector produced overall losses in Equity Indices trading for the Trust. Commodities Commodity prices experienced their first annual drop as a sector since 2008 and individual sub-sectors, specifically precious metals, were highly volatile.Unrest in the Middle East shocked energy markets, production concerns and weather-related events caused volatility in soft commodities, and precious metals continued to serve as safe-haven assets.The Trust experienced overall losses in the sector, with energies trading flat, metals showing small losses, and agricultural products contributing the largest losses. Foreign Exchange Currency markets saw multiple significant trend reversals throughout 2011 and detracted from overall performance.Government intervention by central banks around the world caused spikes in volatility in many of the major currencies and created a difficult trading environment in the sector.The Bank of Japan intervention in August and the coordinated G-7 intervention in the fourth quarter of 2011 to provide liquidity through new swap lines were two of the most significant moves in the foreign exchange markets, though there were many others. Fixed Income Trends persisted in fixed income markets throughout the year 2011, contributing strong gains to the Trust and offsetting some losses incurred in other sectors.Risk appetite fluctuated throughout the year, and bond prices rose in the U.S., some European countries, and other countries that may be considered a safe haven in difficult times.The sovereign debt crisis in both the U.S. and Europe and the downgrade of the U.S. debt rating were two major events that contributed to the rise of prices in the sector. I - 2 Equity Long/Short The Trust’s equity long/short strategy contributed strong positive returns in 2011 and continued to provide additional diversification in difficult markets.The strategy was profitable in both the U.S. and Japan with overall gains recorded in every quarter. Encouraged by the many enhancements we have made in technology, risk management, and portfolio construction, we move into 2012 engaged, enthusiastic, and energized, looking forward to the opportunities we anticipate it will bring. Thank you for your continued support and please do not hesitate to call us with questions or comments, Stephen Roussin Chief Executive Officer I - 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Audit Committee of The Campbell Multi-Strategy Trust: We have audited the accompanying statement of assets and liabilities of The Campbell Multi-Strategy Trust (the “Trust”), including the condensed schedule of investments, as of December 31, 2011, and the related statement of operations for the year then ended, the statements of changes in shareholders’ capital (net assets) for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Trust’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2011, by correspondence with the custodians and brokers. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of The Campbell Multi-Strategy Trust as of December 31, 2011, the results of its operations for the year then ended, the changes in its shareholders’ capital (net assets) for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. McLean, Virginia February 27, 2012 II THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value INVESTMENT SECURITIES Common Stocks (United States) Consumer Discretionary Amazon.com, Inc. * 0.48% Bed Bath & Beyond, Inc. * 0.84% BJ's Restaurants, Inc. * 0.56% Dillards Inc. Cl A 0.44% Ralph Lauren Corporation 0.81% Tractor Supply Company 0.86% Under Armour Inc., Cl A * 0.45% V.F. Corporation 0.55% Other 5.36% Total Consumer Discretionary 10.35% Consumer Staples 1.41% Energy Southwestern Energy Company * 0.40% Other 2.15% Total Energy 2.55% Financials Unum Group 0.53% Other 2.69% Total Financials 3.22% Health Care Baxter International Inc. 0.42% Cardinal Health Inc. 0.80% Owens & Minor, Inc. 0.79% Watson Pharmaceuticals Inc. * 0.87% Other 2.54% Total Health Care 5.42% Industrials Joy Global Inc. 0.43% Pentair Inc. 0.59% Stericycle, Inc. * 0.47% Other 3.53% Total Industrials 5.02% See Accompanying Notes to Financial Statements. III-1 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value Information Technology EMC Corporation * 0.82% Gartner, Inc. Cl A * 0.50% Other 4.60% Total Information Technology 5.92% Materials International Flavors & Fragrances Inc. 0.40% Other 0.67% Total Materials 1.07% Telecommunication Services 0.09% Utilities 1.29% Total Common Stocks (United States) (cost - $47,580,049) 36.34% Common Stocks (Non-United States) Bermuda Consumer Discretionary 0.02% Financials 0.04% Total Bermuda 0.06% Brazil Utilities 0.09% Canada Consumer Discretionary Tim Hortons Inc. 0.47% Consumer Staples 0.04% Energy 0.24% Financials 0.22% Materials 0.05% See Accompanying Notes to Financial Statements. III-2 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value Telecommunication Services 0.02% Total Canada 1.04% Cayman Islands Consumer Staples 0.01% Channel Islands Information Technology 0.04% Great Britain Energy 0.12% Health Care GlaxoSmithKline plc Adr 0.48% Other 0.01% Total Health Care 0.49% Materials 0.09% Total Great Britain 0.70% India Financials 0.14% Ireland Financials 0.14% Industrials 0.01% Information Technology Accenture plc Cl A 0.41% Other 0.01% Total Information Technology 0.42% Total Ireland 0.57% Israel Information Technology 0.51% Japan Consumer Discretionary See Accompanying Notes to Financial Statements. III-3 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value 3.53% Consumer Staples 0.13% Energy 0.59% Financials Mitsubishi Estate 0.41% Other 2.43% Total Financials 2.84% Health Care 0.30% Industrials 3.89% Information Technology 3.19% Materials 1.61% Telecommunication Services Kddi 78 0.38% Other 0.05% Total Telecommunication Services 0.43% Utilities Tohoku Electric Power 0.39% Other 0.01% Total Utilities 0.40% Total Japan 16.91% Mexico Consumer Discretionary 0.04% Consumer Staples 0.02% Telecommunication Services 0.01% Total Mexico 0.07% Panama Industrials 0.20% See Accompanying Notes to Financial Statements. III-4 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value People's Republic Of China Information Technology 0.24% Telecommunication Services 0.22% Total People's Republic Of China 0.46% Peru Materials 0.09% Russia Telecommunication Services 0.09% South Africa Energy 0.02% Materials 0.09% Total South Africa 0.11% South Korea Financials 0.10% Telecommunication Services 0.11% Total South Korea 0.21% Sweden Information Technology 0.01% Switzerland Energy 0.17% Financials 0.37% Total Switzerland 0.54% Taiwan, Republic Of China Information Technology 0.03% Telecommunication Services 0.11% See Accompanying Notes to Financial Statements. III-5 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value Total Taiwan, Republic Of China 0.14% Turkey Telecommunication Services 0.03% Total Common Stocks (Non-United States) (cost - $28,759,451) 22.02% United States Government Securities** Maturity Face Value Maturity Date Description 02/02/2012 U.S. Treasury Bills (cost, including accrued interest, - $5,750,000) 4.39% Total investment securities (cost - $82,089,500) 62.75% FUTURES CONTRACTS PURCHASED Description Agricultural 0.02% Energy 0.00% Long-term interest rates 1.37% Metals 0.02% Short-term interest rates 0.16% Stock indices 0.24% Net unrealized gain on futures contracts purchased 1.81% FUTURES CONTRACTS SOLD Description Agricultural (0.75)% Energy 0.26% Metals 0.48% Short-term interest rates (0.01)% See Accompanying Notes to Financial Statements. III-6 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value Stock indices 0.07% Net unrealized gain on futures contracts sold 0.05% Net unrealized gain on futures contracts 1.86% LONG FORWARD CURRENCY CONTRACTS Description Japanese Yen, Maturity Date 3/21/12 0.56 % Otherlong forward currency contracts (0.55)% Total long forward currency contracts 0.01% SHORT FORWARD CURRENCY CONTRACTS Description Euro, Maturity Date 3/21/12 1.51% Swiss Franc, Maturity Date 3/21/12 0.62% Othershort forward currency contracts 0.18% Total short forward currency contracts 2.31% Net unrealized gain on forward currency contracts 2.32% INVESTMENT SECURITIES SOLD SHORT Common Stocks (United States) Consumer Discretionary American Eagle Outfitters Inc. 0.65% Apollo Group Inc Cl A *** 0.65% Cracker Barrel Old Country Store Inc. 0.49% Expedia Inc. 0.40% Wyndham Worldwide Corporation 0.63% Other 6.24% Total Consumer Discretionary 9.06% Consumer Staples Molson Coors Brewing 0.65% Other 0.27% Total Consumer Staples 0.92% See Accompanying Notes to Financial Statements. III-7 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value Energy FMC Technologies, Inc. *** 0.41% Spectra Energy Corp. 0.63% Other 1.12% Total Energy 2.16% Financials Arthur J. Gallagher & Co 0.53% BlackRock Inc. 0.42% Other 1.76% Total Financials 2.71% Health Care Auxilium Pharmaceuticals Inc. *** 0.41% Medtronic Inc. 0.59% Mylan Inc*** 0.56% Salix Pharmaceuticals, Ltd.*** 0.40% United Therapeutics Corporation *** 0.63% Other 2.78% Total Health Care 5.37% Industrials Dun & Bradstreet Corp 0.51% General Electric Company 0.59% Raytheon Company 0.63% Other 4.70% Total Industrials 6.43% Information Technology VeriSign, Inc. *** 0.67% Other 4.90% Total Information Technology 5.57% Materials 1.78% Telecommunication Services SBA Communications Corp. Cl A *** 0.51% Other 0.27% Total Telecommunication Services 0.78% Utilities See Accompanying Notes to Financial Statements. III-8 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value NextEra Energy Inc. 0.62% Xcel Energy Inc. 0.44% Other 0.23% Total Utilities 1.29% Total Common Stocks (United States) (proceeds - $46,521,217) 36.07% Common Stocks (Non-United States) Argentina Energy 0.03% Financials 0.01% Total Argentina 0.04% Bermuda Energy 0.03% Financials 0.23% Total Bermuda 0.26% Brazil Financials 0.19% Materials 0.01% Telecommunication Services 0.02% Utilities 0.31% Total Brazil 0.53% Canada Consumer Discretionary 0.03% Energy 0.76% Financials 0.24% Industrials See Accompanying Notes to Financial Statements. III-9 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value Canadian Pacific Railway Limited 0.67% Information Technology 0.07% Materials 0.50% Telecommunication Services BCE, Inc. 0.64% Total Canada 2.91% Channel Islands Materials 0.17 % France Utilities 0.02% Great Britain Consumer Discretionary 0.17% Consumer Staples 0.17% Materials 0.07% Total Great Britain 0.41% Greece Industrials 0.02% Japan Consumer Discretionary 3.55% Consumer Staples 0.78% Energy 0.15% Financials 1.49% Health Care 1.47% Industrials 4.59% Information Technology 2.08% Materials See Accompanying Notes to Financial Statements. III-10 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value 2.07% Utilities 0.60% Total Japan 16.78% Luxembourg Energy 0.29% Materials 0.05% Total Luxembourg 0.34% Mexico Consumer Discretionary 0.14% Netherlands Industrials 0.43% Panama Consumer Discretionary 0.10% South Korea Materials 0.05% Utilities 0.03% Total South Korea 0.08% Switzerland Energy 0.03% Industrials 0.04% Total Switzerland 0.07% Total Common Stocks (Non-United States) (proceeds - $28,623,159) 22.30% See Accompanying Notes to Financial Statements. III-11 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value ($) % of Net Asset Value Total investment securities sold short (proceeds - $75,144,376) 58.37% * Non-income producing security. ** Pledged as collateral for the trading of forward currency contracts. *** Security did not pay a dividend during the previous twelve months. Adr American Depository Receipt See Accompanying Notes to Financial Statements. III-12 THE CAMPBELL MULTI-STRATEGY TRUST STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2011 ASSETS Investment in securities, at value (cost - $82,089,500) Cash deposits with custodian* Cash deposits with securities broker** Restricted cash deposits with futures broker Cash deposits with forwards broker Cash Net unrealized gain on open futures contracts Net unrealized gain on open forward currency contracts Receivable for securities sold Dividends receivable Interest receivable Subscriptions receivable Prepaid expenses Total assets LIABILITIES Securities sold short at value (proceeds - $75,144,376) Payable for securities purchased Accounts payable Accrued commissions and other trading fees on openfutures, and forward currency contracts Securities brokerage fees payable Dividends payable Redemptions payable Trading management fee payable Sales fee payable Offering costs payable Total liabilities NET ASSETS SHAREHOLDERS' CAPITAL (Net Assets) 101,847.787 shares outstanding at December 31, 2011; unlimited shares authorized Total shareholders' capital (Net Assets) (equivalent to $1,284.89 per share based on 101,847.787 shares outstanding) * - including foreign currency valued at $97,127 with a cost of $96,130 with custodian. ** - including foreign currency valued at $2,636,555 with a cost of $2,606,043 with securities broker. See Accompanying Notes to Financial Statements. IV THE CAMPBELL MULTI-STRATEGY TRUST STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2011 INVESTMENT INCOME Dividend income (net of foreign withholding taxes of $38,862) Interest income Total income EXPENSES Sales fee Trading management fee Dividends on securities sold short Stock loan fees Professional fees Offering costs Custodian fees Trustees' fees Total expenses Net investment loss REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS Net realized gain (loss) from investments: Investment securities trading and foreign currency, net Gain on securities sold short and foreign currency Loss from option contracts purchased Gain from option contracts written Futures trading, net Forwards trading, net Total net realized gain from investments Net change in unrealized appreciation (depreciation) of investments: Investment securities trading and foreign currency Gain on investment securities sold short and foreign currency Loss from option contracts purchased Gain from option contracts written Futures trading, net Forwards trading, net Net change in unrealized appreciation of investments Net realized and unrealized gain from investments Net decrease in net assets from operations See Accompanying Notes to Financial Statements. V THE CAMPBELL MULTI-STRATEGY TRUST STATEMENTS OF CHANGES IN SHAREHOLDERS’ CAPITAL (NET ASSETS) FOR THE YEARS ENDED DECEMBER 31, 2 Total Number of Shares Shareholder's Capital (Net assets) Balances at January 1, 2010 Increase (decrease) in net assets from operations: Net investment loss Net realized gain from investments Net change in unrealized appreciation of investments Net increase in net assets from operations Capital transactions: Shareholder subscriptions Shareholder redemptions Total capital transactions Balances at December 31, 2010 Increase (decrease) in net assets from operations: Net investment loss Net realized gain from investments Net change in unrealized appreciation of investments Net decrease in net assets from operations Capital transactions: Shareholder subscriptions Shareholder redemptions Total capital transactions Balances at December 31, 2011 See Accompanying Notes to Financial Statements. VI THE CAMPBELL MULTI-STRATEGY TRUST FINANCIAL HIGHLIGHTS The following information presents per share operating performance data and other supplemental financial data for the years ended December 31, 2011, 2010, 2009, 2008 and 2007. This information has been derived from information presented in the financial statements. Per Share Performance (for a share outstanding throughout the entire year) For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended
